Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 32



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                CASE:

  DOUG LONGHINI,

             Plaintiff,
  v.

  17070 COLLINS AVENUE SHOPPING
  CENTER, LTD.; RK HALLANDALE
  LIMITED PARTNERSHIP.; ROSS
  DRESS FOR LESS INC.; BURLINGTON
  COAT FACTORY WAREHOUSE
  CORPORATION; FIVE BELOW, INC.;
  P16, LLC; 88 ZEST, LLC; WES TAYTA
  CORPORATION; VISTAR
  HALLANDALE LLC;
  PANERA, LLC; BIG LOTS STORES,
  INC.; and ICE CREAM OF
  HALLANDALE LLC,

          Defendants.
  ______________________________________/

                                            COMPLAINT

        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues 17070 COLLINS AVENUE

  SHOPPING CENTER, LTD., RK HALLANDALE LIMITED PARTNERSHIP., ROSS DRESS

  FOR LESS INC.; BURLINGTON COAT FACTORY WAREHOUSE CORPORATION; FIVE

  BELOW, INC.; P16, LLC; 88 ZEST, LLC; WES TAYTA CORPORATION; VISTAR

  HALLANDALE LLC; PANERA, LLC; BIG LOTS STORES, INC.; and ICE CREAM OF

  HALLANDALE LLC (hereinafter “Defendants”), and as grounds alleges:

                              JURISDICTION, PARTIES, AND VENUE

        1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 32



  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

          2.       The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

          3.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.

  § 12181, et seq.

          4.       Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          5.       At all material times, Defendant 17070 COLLINS AVENUE SHOPPING

  CENTER, LTD. and operated a retail business at 1401 E. Hallandale Beach Boulevard, Hallandale

  Beach, Florida1 (hereinafter the “Commercial Property”) and conducted a substantial amount of

  business in that place of public accommodation in Broward County, Florida.

          6.       At all material times Defendant 17070 COLLINS AVENUE SHOPPING

  CENTER, LTD. was a Florida Limited Partnership organized under the laws of the state of Florida

  with its principal place of business in Sunny Isles Beach, Florida and conducted a substantial

  amount of business in Broward County, Florida.

          7.       At all material times, Defendant RK HALLANDALE LIMITED PARTNERSHIP.

  owned and operated a retail business at 1401 E. Hallandale Beach Boulevard, Hallandale, Florida2



  1
    The Property includes the following addresses: 1401-141405 E Hallandale Beach Boulevard, Hallandale Beach,
  Florida; 1405-1995 E Hallandale Beach Boulevard, Hallandale Beach, Florida. The Properties share many common
  elements including parking, walkways and even signage. Patrons would be unaware of the changes in parcels as they
  traverse the Property. The Properties share common ownership.
  2
    The Property includes the following addresses: 1401-141405 E Hallandale Beach Boulevard, Hallandale Beach,
  Florida; 1405-1995 E Hallandale Beach Boulevard, Hallandale Beach, Florida. The Properties share many common
  elements including parking, walkways and even signage. Patrons would be unaware of the changes in parcels as they
  traverse the Property. The Properties share common ownership.

                                                         2
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 32



  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Broward County, Florida.

         8.      At all material times Defendant RK HALLANDALE LIMITED PARTNERSHIP.

  was a Florida limited Partnership organized under the laws of the state of Florida, with its principal

  place of business in Miami Beach, Florida and conducted a substantial amount of business in

  Broward County, Florida.

         9.      At all material times, Defendant ROSS DRESS FOR LESS INC. owned and

  operated a retail business at 1401 E. Hallandale Beach Boulevard, Hallandale, Florida (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida.

         10.     At all material times Defendant ROSS DRESS FOR LESS INC.. was a Foreign

  Profit Corporation organized under the laws of the state of Virginia, with its principal place of

  business in Dublin, California and conducted a substantial amount of business in Broward County,

  Florida.

         11.     At    all   material   times,   Defendant    BURLINGTON         COAT      FACTORY

  WAREHOUSE CORPORATION. owned and operated a retail business at 1401 E. Hallandale

  Beach Boulevard, Hallandale, Florida (hereinafter the “Commercial Property”) and conducted a

  substantial amount of business in that place of public accommodation in Broward County, Florida.

         12.     At    all   material   times    Defendant    BURLINGTON         COAT      FACTORY

  WAREHOUSE CORPORATION. was a Foreign Profit Corporation organized under the laws of

  the state of Delaware, with its principal place of business in Burlington, New Jersey and conducted

  a substantial amount of business in Broward County, Florida.




                                                    3
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 4 of 32



         13.      At all material times, Defendant FIVE BELOW, INC. owned and operated a retail

  business at 1401 E. Hallandale Beach Boulevard, Hallandale, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida.

         14.     At all material times Defendant FIVE BELOW, INC. was a Foreign Profit

  Corporation organized under the laws of the state of Pennsylvania, with its principal place of

  business in Philadelphia, Pennsylvania and conducted a substantial amount of business in Broward

  County, Florida.

         15.     At all material times, Defendant P16, LLC owned and operated a retail business at

  1401 E. Hallandale Beach Boulevard, Hallandale, Florida (hereinafter the “Commercial Property”)

  and conducted a substantial amount of business in that place of public accommodation in Broward

  County, Florida.

         16.     At all material times Defendant P16, LLC was a Florida Limited Liability Company

  organized under the laws of the state of Florida, with its principal place of business in Hallandale

  Beach, Florida, and conducted a substantial amount of business in Broward County, Florida.

         17.     At all material times, Defendant 88 ZEST, LLC owned and operated a retail

  business at 1401 E. Hallandale Beach Boulevard, Hallandale, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida.

         18.     At all material times Defendant 88 ZEST, LLC was a Florida Limited Liability

  Company organized under the laws of the state of Florida, with its principal place of business in

  Hallandale Beach, Florida, and conducted a substantial amount of business in Broward County,

  Florida.


                                                   4
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 5 of 32



         19.     At all material times, Defendant WES TAYTA CORPORATION owned and

  operated a retail business at 1401 E. Hallandale Beach Boulevard, Hallandale, Florida (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida.

         20.     At all material times Defendant WES TAYTA CORPORATION was a Florida

  Profit Corporation organized under the laws of the state of Florida, with its principal place of

  business in Hallandale Beach, Florida, and conducted a substantial amount of business in Broward

  County, Florida.

         21.     At all material times, Defendant VISTAR HALLANDALE LLC owned and

  operated a retail business at 1401 E. Hallandale Beach Boulevard, Hallandale, Florida (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida.

         22.     At all material times Defendant VISTAR HALLANDALE LLC was a Florida

  Limited Liability Company organized under the laws of the state of Florida, with its principal place

  of business in Hallandale Beach, Florida, and conducted a substantial amount of business in

  Broward County, Florida.

         23.     At all material times, Defendant PANERA, LLC owned and operated a retail

  business at 1401 E. Hallandale Beach Boulevard, Hallandale, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida.

         24.     At all material times Defendant PANERA, LLC was a Foreign Limited Liability

  Company organized under the laws of the state of Delaware, with its principal place of business in

  St. Louis, Missouri, and conducted a substantial amount of business in Broward County, Florida.


                                                   5
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 6 of 32



         25.     At all material times, Defendant BIG LOTS STORES, INC. owned and operated a

  retail business at 1401 E. Hallandale Beach Boulevard, Hallandale, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida.

         26.     At all material times Defendant BIG LOTS STORES, INC. was a Foreign Limited

  Liability Company organized under the laws of the state of Ohio, with its principal place of

  business in Columbus, Ohio, and conducted a substantial amount of business in Broward County,

  Florida.

         27.     At all material times, Defendant ICE CREAM OF HALLANDALE LLC owned

  and operated a retail business at 1401 E. Hallandale Beach Boulevard, Hallandale, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Broward County, Florida.

         28.     At all material times Defendant ICE CREAM OF HALLANDALE LLC was a

  Florida Limited Liability Company organized under the laws of the state of Florida, with its

  principal place of business in Hallandale, Florida, and conducted a substantial amount of business

  in Broward County, Florida.

         29.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Broward County, Florida, Defendants regularly conduct

  business within Broward County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Broward County, Florida.

                                     FACTUAL ALLEGATIONS

         30.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

                                                    6
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 7 of 32



         31.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         32.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         33.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         34.        Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD. and RK

  HALLANDALE LIMITED PARTNERSHIP., own, operate and oversee the Commercial

  Property, its general parking lot and parking spots.

         35.        The subject Commercial Property is open to the public and is located in Hallandale

  Beach, Broward County, Florida.

         36.        The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about April 17, 2019 and June 20, 2020,

  and encountered multiple violations of the ADA that directly affected his ability to use and enjoy

  the Commercial Property and businesses located therein. He often visits the Commercial Property


                                                    7
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 8 of 32



  and businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately thirty-five (35) miles from his residence,

  and is near his friends’ residences as well as other businesses and restaurants he frequents as a

  patron. He plans to return to the Commercial Property and the businesses located within the

  Commercial Property within two (2) months from the date of the filing of this Complaint.

         37.     Plaintiff is the President of National Alliance for Accessibility, Inc. and often

  travels through South Florida to conduct outreach activities on behalf of National Alliance for

  Accessibility, Inc., to include the Hallandale and South Broward County area. Many members and

  prospective members have transportation difficulties which requires Plaintiff to travel to visit

  members and prospective members.

         38.     Plaintiff resides nearby in a neighboring County and state as the Commercial

  Property and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within two (2) months from the filing of this

  Complaint.

         39.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         40.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The


                                                   8
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 9 of 32



  barriers to access at Defendants’ Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         41.     Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD. and RK

  HALLANDALE LIMITED PARTNERSHIP., own and operate a place of public accommodation

  as defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

  Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD. and RK HALLANDALE

  LIMITED PARTNERSHIP., are responsible for complying with the obligations of the ADA. The

  place of public accommodation that Defendants, 17070 COLLINS AVENUE SHOPPING

  CENTER, LTD. and RK HALLANDALE LIMITED PARTNERSHIP., own and operate the

  Commercial Property Business located at 1401 E. Hallandale Beach Boulevard, Hallandale.

         42.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through XI of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial


                                                  9
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 10 of 32



  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         43.     Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD. and RK

  HALLANDALE LIMITED PARTNERSHIP., as landlords and owners of the Commercial

  Property, are responsible for all ADA violations listed in this Complaint.

         44.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through XI of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         45.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                 COUNT I
    (AS TO DEFENDANTS 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK

                                                  10
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 11 of 32



           HALLANDALE LIMITED PARTNERSHIP FOR THE COMMON AREAS)

           46.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 45 above as though fully set forth herein.

           47.      Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD. and RK

    HALLANDALE LIMITED PARTNERSHIP., have discriminated, and continue to discriminate,

    against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

    January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts

    of $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

    Commercial Property, include but are not limited to, the following:

           A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

           B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty using some of the curb ramps, as the slope of the adjoining road

       surface has a slope in excess of 5%. Violation: There are curb ramps at the facility that contain

       excessive slopes at adjacent road surfaces violating Section 4.7.2 of the ADAAG and Sections

       406.2 of the 2010 ADA Standards, whose resolution is readily achievable.
                                               11
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 12 of 32



 iii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

        Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

        of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iv.    The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

        Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

        4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

  v.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

        Violation: There are inaccessible routes between sections of the facility. These are violations

        of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

        303, 402 and 403, whose resolution is readily achievable.

 vi.    The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

        2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

        of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

vii.    The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

        Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

        Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

        handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

        Standards, whose resolution is readily achievable.




                                                      12
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 13 of 32



ix.      The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

         not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

         doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

         the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

         achievable.

                                    COUNT II
        (AS TO DEFENDANTS 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK
          HALLANDALE LIMITED PARTNERSHIP AND ROSS DRESS FOR LESS INC.)

             48.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

      45 above as though fully set forth herein.

             49.       Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK

      HALLANDALE LIMITED PARTNERSHIP. and ROSS DRESS FOR LESS INC., have

      discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

      inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

      has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

      Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

      the following:

             A. Public Restrooms

 i.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.




                                                        13
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 14 of 32



 ii.   The Plaintiff could not enter the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

       a location where the clear floor space to access it is not provided. Violation: The clear floor

       space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

       of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

       dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

       with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

vi.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

       accessible toilet compartment has pipes that are not wrapped. Violation: The lavatory pipes are

       not fully wrapped or maintained outside the accessible toilet compartment violating Section

       4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

       resolution is readily achievable.




                                                    14
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 15 of 32



vii.      The Plaintiff could not use the lavatory without assistance, as objects are located underneath

          it. Accessible elements are not properly maintained. Violation: There are lavatories in public

          restrooms without the required toe clearances provided, violating the requirements in 28 CFR

          36.211, Section 4.19.2 of the ADAAG, and Sections 305.4, 306.2 & 606.2 of the 2010 ADA

          Standards, whose resolution is readily achievable.

viii.     The Plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

          Violation: There are dispensers provided for public use in the restroom, with controls outside

          the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

          309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                     COUNT III
         (AS TO DEFENDANTS 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK
         HALLANDALE LIMITED PARTNERSHIP AND BURLINGTON COAT FACTORY
                            WAREHOUSE CORPORATION)

              50.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       45 above as though fully set forth herein.

              51.     Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK

       HALLANDALE LIMITED PARTNERSHIP. and BURLINGTON COAT FACTORY

       WAREHOUSE CORPORATION, have discriminated, and continue to discriminate, against

       Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,

       1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

       $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

       Commercial Property, include but are not limited to, the following:

              A. Public Restrooms

   i.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing. Violation: The accessible toilet compartment door does not provide the

                                                        15
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 16 of 32



       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet in the accessible toilet

       compartment is mounted at a non-compliant distance from the wall in violation of Section

       4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

                                   COUNT IV
       (AS TO DEFENDANTS 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK
             HALLANDALE LIMITED PARTNERSHIP AND FIVE BELOW, INC.)

           52.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    45 above as though fully set forth herein.

           53.     Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK

    HALLANDALE LIMITED PARTNERSHIP. and FIVE BELOW, INC., have discriminated, and

    continue to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

    accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

    employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

    encountered during his visit to the Commercial Property, include but are not limited to, the

    following:

           A. Public Restrooms

  i.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.


                                                    16
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 17 of 32



 ii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-compliant

       distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

       604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not mounted

       at the required height. Violation: The grab bars do not comply with the requirements prescribed

       in Section 4.16.4 & Figure 29 of the ADAAG and Section 609.4 of the 2010 ADA Standards,

       whose resolution is readily achievable.

vi.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

       2010 ADA Standards, whose resolution is readily achievable.

vii.   The Plaintiff could not use the toilet without assistance as the seat is mounted too low.

       Violation: The water closet seats are mounted at a non-compliant height from the floor in




                                                     17
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 18 of 32



       violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA Standards,

       whose resolution is readily achievable.

                                   COUNT V
       (AS TO DEFENDANTS 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK
                 HALLANDALE LIMITED PARTNERSHIP AND P16, LLC)

           54.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    45 above as though fully set forth herein.

           55.     Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK

    HALLANDALE LIMITED PARTNERSHIP. and P16, LLC, have discriminated, and continue to

    discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

    facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

    gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

    visit to the Commercial Property, include but are not limited to, the following:

           A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

           B. Public Restrooms

  i.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch


                                                    18
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 19 of 32



         side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

 ii.     The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

         the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

         Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

         is readily achievable.

iii.     The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

         the required location. Violation: The toilet paper dispenser is not mounted in accordance with

         Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iv.      The Plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

         Violation: There are dispensers provided for public use in the restroom, with controls outside

         the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

         309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                    COUNT VI
        (AS TO DEFENDANTS 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK
                HALLANDALE LIMITED PARTNERSHIP AND 88 ZEST, LLC)

             56.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

      45 above as though fully set forth herein.

             57.     Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK

      HALLANDALE LIMITED PARTNERSHIP. and 88 ZEST, LLC, have discriminated, and

      continue to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

      accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

      employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

      encountered during his visit to the Commercial Property, include but are not limited to, the
                                                 19
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 20 of 32



    following:

           A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

           B. Public Restrooms

  i.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff could not enter the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5




                                                   20
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 21 of 32



        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iv.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted below

        and on a grab bar obstructing its use. There is a lack of maintenance. Violation: The grab bars

        in the accessible toilet compartment do not comply with the requirements prescribed in

        Sections 4.17.6 and 4.26 of the ADAAG, 28 CFR 36.211, and Section 609.3 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

vii.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

viii.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                     21
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 22 of 32



ix.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

         accessible toilet compartment has pipes that are not wrapped. Violation: The lavatory pipes are

         not fully wrapped or maintained outside the accessible toilet compartment violating Section

         4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

         resolution is readily achievable.

                                    COUNT VII
        (AS TO DEFENDANTS 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK
         HALLANDALE LIMITED PARTNERSHIP AND WES TAYTA CORPORATION)

             58.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

      45 above as though fully set forth herein.

             59.       Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK

      HALLANDALE LIMITED PARTNERSHIP. and WES TAYTA CORPORATION, have

      discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

      inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

      has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

      Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

      the following:

             A. Access to Goods and Services

 i.      There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

             B. Public Restrooms

 i.      The Plaintiff could not enter the restroom without assistance, as the required maneuvering

         clearance is not provided. Violation: The restroom door does not provide the required latch


                                                        22
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 23 of 32



       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

       the 2010 ADA Standards, whose resolution is readily achievable.

                                  COUNT VIII
       (AS TO DEFENDANTS 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK
         HALLANDALE LIMITED PARTNERSHIP AND VISTAR HALLANDALE LLC)

           60.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    45 above as though fully set forth herein.

           61.       Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK

    HALLANDALE LIMITED PARTNERSHIP. and VISTAR HALLANDALE LLC, have

    discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

    inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

    has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

    Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

    the following:

           A. Access to Goods and Services


                                                      23
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 24 of 32



  i.     The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

         bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

         ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

      Public Restrooms

  i.     The Plaintiff could not enter the accessible toilet compartment without assistance, as the

         required maneuvering clearance is not provided. Violation: The accessible toilet compartment

         does not provide the required latch side clearance at the door violating Sections 4.13.6 and

         4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

 ii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iii.     The Plaintiff could not close the door in the accessible toilet compartment, as it is hanging

         loose from its hinges and not properly maintained. Accessible elements at the facility are not

         readily accessible and usable by persons with disabilities, violating 28 CFR 36.211, whose

         resolution is readily achievable.

iv.      The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

         a location where the clear floor space to access it is not provided. Violation: The clear floor

         space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2




                                                      24
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 25 of 32



       of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

                                   COUNT IX
       (AS TO DEFENDANTS 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK
               HALLANDALE LIMITED PARTNERSHIP AND PANERA, LLC)

           62.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    45 above as though fully set forth herein.

           63.     Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK

    HALLANDALE LIMITED PARTNERSHIP. and PANERA, LLC, have discriminated, and

    continue to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

    accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

    employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

    encountered during his visit to the Commercial Property, include but are not limited to, the

    following:

           A. Public Restrooms

  i.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the

       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the rear grab bar in the accessible toilet compartment, as the

       toilet is mounted less than 1 1/2” below it, obstructing its use. Violation: The grab bars do not
                                                     25
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 26 of 32



      comply with the requirements prescribed in Sections 4.17.6 and 4.26 of the ADAAG and

      Section 609.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                  COUNT X
      (AS TO DEFENDANTS 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK
          HALLANDALE LIMITED PARTNERSHIP AND BIG LOTS STORES, INC)

          64.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   45 above as though fully set forth herein.

          65.     Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK

   HALLANDALE LIMITED PARTNERSHIP. and BIG LOTS STORES, INC, have discriminated,

   and continue to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

   accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

   employees and gross receipts of $500,000 or less).           A list of the violations that Plaintiff

   encountered during his visit to the Commercial Property, include but are not limited to, the

   following:

          A. Access to Goods and Services

 i.   There are drinking fountains that don’t provide access to those who have difficulty bending or

      stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

      the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

      readily achievable.

          B. Public Restrooms

 i.   The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

      clearance was not provided due to the location of a trashcan. Violation: The restroom area door

      does not provide the required latch side clearance due to a lack of maintenance violating

      Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.
                                                  26
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 27 of 32



 ii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet in the accessible toilet

       compartment is mounted at a non-compliant distance from the wall in violation of Section

       4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the

       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

                                   COUNT XI
       (AS TO DEFENDANTS 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK
        HALLANDALE LIMITED PARTNERSHIP AND ICE CREAM OF HALLANDALE
                                     LLC)

           66.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    45 above as though fully set forth herein.

           67.       Defendants, 17070 COLLINS AVENUE SHOPPING CENTER, LTD.; RK

    HALLANDALE LIMITED PARTNERSHIP. and ICE CREAM OF HALLANDALE LLC, have

    discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

    inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

    has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

    Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

    the following:

           A. Access to Goods and Services




                                                      27
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 28 of 32



  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

       required length. Violation: The grab bars do not comply with the requirements prescribed in

       Section 4.16.4 and Figure 29 of the ADAAG and Section 604.5.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

       the required location. Violation: The toilet paper dispenser is not mounted in accordance with

       Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 v.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.


                                                    28
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 29 of 32



                                RELIEF SOUGHT AND THE BASIS

         68.     The discriminatory violations described in Counts I through XI of this Complaint

  are not an exclusive list of the Defendants’ ADA violations. Plaintiff requests an inspection of

  the Defendants’ places of public accommodation in order to photograph and measure all of the

  discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

  timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

  by virtue of the barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further

  ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

  Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

  with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

  the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

  representatives pursuant to Federal Rule of Civil Procedure 34.

         69.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         70.     Defendants have discriminated against the individual Plaintiff by denying him


                                                    29
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 30 of 32



  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          71.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          72.     Defendants are required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

          73.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees


                                                     30
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 31 of 32



  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendants.

         74.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

  businesses, located at and/or within the commercial property located at 1401 E. Hallandale Beach

  Boulevard, Hallandale, the exterior areas, and the common exterior areas of the Commercial

  Property and businesses located within the Commercial Property, to make those facilities readily

  accessible and useable to the Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

         WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


                                                   31
Case 0:20-cv-61359-RNS Document 1 Entered on FLSD Docket 07/07/2020 Page 32 of 32



  Dated: July 7, 2020
                                     GARCIA-MENOCAL & PEREZ, P.L.
                                     Attorneys for Plaintiff
                                     4937 S.W. 74th Court
                                     Miami, Florida 33155
                                     Telephone: (305) 553-3464
                                     Facsimile: (305) 553-3031
                                     Primary E-Mail: ajperez@lawgmp.com
                                     Secondary E-Mails: bvirues@lawgmp.com
                                                           aquezada@lawgmp.com

                                     By: ___/s/_Anthony J. Perez________
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451
                                            BEVERLY VIRUES
                                            Florida Bar No. 123713




                                       32
